United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.O., Appellant
and,
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0980
Issued: January 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 13, 2018 appellant, through counsel, filed a timely appeal from a March 19, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective March 20, 2018.
FACTUAL HISTORY
On October 29, 2015 appellant, then a 56-year-old nurse, filed an occupational disease
claim (Form CA-2) alleging that exposure to airborne irritants in the emergency department on the
ground floor of the employing establishment on or before May 22, 2015 caused bilateral vocal
cord paresis. She described the onset of vocal hoarseness and shortness of breath on May 22,
2015, during construction in isolation rooms. Appellant was treated in the emergency department
and released. She initially stopped work on May 22, 2015 and thereafter intermittently returned
to work until October 19, 2015, when she stopped work and did not return. On April 28, 2016
OWCP accepted that she sustained vocal cord paralysis in the performance of duty.3
In a report dated October 6, 2015, Dr. Radu Lucian Sulica, an attending Board-certified
otolaryngologist, performed a strobovideolaryngoscopy on October 6, 2015 which demonstrated
unilateral partial paralysis of the vocal cords.4
In a report dated November 16, 2015, Dr. John Meyer, an attending physician Boardcertified in occupational medicine, public health and general preventative medicine, provided a
history of shortness of breath with vocal cord paralysis following exposure to airborne irritants at
work on May 22, 2015. He diagnosed vocal cord palsy caused by occupational exposure to
airborne contaminants.
On April 1, 2016 Dr. Sulica performed a left medialization laryngoplasty to address left
vocal cord paresis.
In a report dated April 14, 2016, Dr. Meyer opined that exposure to fumes from irritating
agents such as disinfectants, alcohol, formaldehyde, bleach, and sterilants was often misdiagnosed
as bronchial asthma, as in appellant’s case. He explained that appellant’s occupational exposure
in the emergency department to “germicides, biocides, and materials such as alcohol, quaternary
ammonium compounds, and other substantial respiratory irritants such as bleach,” were competent
to cause the diagnosed vocal cord paralysis. Dr. Meyer noted that medical literature documented
3

Appellant was initially followed for respiratory complaints by Dr. Louis Sasso, an attending physician Boardcertified in pulmonary disease, internal medicine, geriatric medicine, and critical care medicine. Dr. Sasso diagnosed
asthma on May 27, 2015. In a report dated June 2, 2015, Dr. Foad Ghavami, an attending Board-certified cardiologist,
diagnosed a reactive airway disorder after viral bronchitis. In a report dated August 28, 2015, Dr. Shawn C. Ciecko,
an attending physician Board-certified in otolaryngology and head and neck surgery, diagnosed bilateral vocal cord
paresis, slightly worse on the right, and dysphonia. Dr. Farhad Reza Chowdhury, an attending osteopathic physician
Board-certified in otolaryngology, diagnosed bilateral vocal cord paresis on August 28, 2015.
4

In an October 15, 2015 emergency department report, Dr. Richard Salazar Casiano, an attending internist, noted
that appellant had been prescribed corticosteroid medication and bronchodilators. He diagnosed chronic vocal cord
paralysis. Appellant again sought emergency treatment on October 19, 2015 for shortness of breath. Dr. Konstantin
Tarashansky, an attending physician Board-certified in otolaryngology and facial and plastic surgery, noted a normal
examination of her head and neck. He diagnosed a possible allergy “based on recurrence in specific location.”

2

that nurses were a “group with a high incidence or predisposition for VCD [vocal cord dysfunction]
because of” occupational exposures to the specified substances. He opined that appellant’s history
and presentation was commensurate with those of nurses cited in medical literature.
In reports dated August 2, 2016, Dr. Meyer opined that appellant remained totally disabled
from work as she could not vocally communicate and experienced ongoing shortness of breath and
vocal cord spasms. He explained that appellant’s physicians had misinterpreted her initial
presenting symptoms as bronchitis and that OWCP should ignore the diagnosis.
In a report dated September 6, 2016, Dr. Frank Scafuri, III, an attending osteopathic
physician Board-certified in internal medicine, opined that appellant was initially misdiagnosed
with bronchitis, but had sustained vocal cord paralysis. He asked that OWCP “remove bronchitis
from [appellant’s] reason for inability to work and replace it with vocal cord paralysis.”5
In a report dated September 20, 2016, Dr. Chowdhury diagnosed vocal cord paresis. He
opined that there was “nothing in [appellant’s] history to suggest bronchitis as the cause of her
symptoms.”
On October 15, 2016 OWCP obtained a second opinion report from Dr. Gerald E. Pflum,
a Board-certified otolaryngologist, of his October 12, 2016 examination of appellant. Dr. Pflum
reviewed the medical record and a statement of accepted facts (SOAF). He related appellant’s
symptoms of hoarseness, dyspnea on exertion, and an inability to speak loudly. On laryngoscopic
examination, Dr. Pflum noted “a few small dilated submucosal vessels” on the left cord that the
vocal cords met in midline on phonation, and a normal airway. He opined that there was “no
indication of [appellant] having a surgical procedure to medicalize her left vocal cord as the left
cord was fully functional and moved normally medially and laterally. [Appellant] had a fivecentimeter horizontal scar of the mid-neck.” Dr. Pflum diagnosed mild erythema of the left vocal
cord. He reasoned that appellant had a “left vocal cord paralysis probably due to a viral infection
when she initially presented with bronchitis.” Dr. Pflum found that “vocal cord paralysis was not
caused by any toxic exposure since this is not a known or accepted cause of vocal cord paralysis.”
He opined that there was “no relationship between the condition and the employment-related
exposure” and that appellant had no current disability.”
In a report dated January 3, 2017, Dr. Meyer noted that appellant continued to experience
shortness of breath, worsened by exertion, and that her voice remained hoarse. There was no
evidence of asthma or pulmonary disease. Dr. Meyer diagnosed vocal cord palsy and paresis,
symptomatic dyspnea, and occupational exposure to air contaminants. He noted that there were
“numerous reports in the medical literature of vocal cord dysfunction in nurses exposed to
inhalation of irritating agents,” often misdiagnosed as bronchitis or asthma. Dr. Meyer found that
appellant remained totally disabled from work.
OWCP found a conflict of medical opinion between Dr. Meyer, for appellant, and
Dr. Pflum, for the government, regarding “whether a causal relationship exists between
5

In a report dated February 13, 2017, Dr. Scafuri noted that following a bout of mycoplasma pneumonia in
July 2015, appellant developed a “hoarse and raspy voice,” diagnosed as vocal cord paralysis. He attributed her vocal
cord paralysis to occupational exposures to airborne irritants.

3

[appellant’s] condition and the accepted work injury.” To resolve the conflict, it appointed
Dr. Henry de Blasi, a Board-certified otolaryngologist, as impartial medical examiner in the case.
The SOAF provided for his review specified that OWCP had accepted vocal cord paralysis as
occupationally related. OWCP instructed Dr. de Blasi to rely on the SOAF as the frame of
reference for his report. The list of questions provided to Dr. de Blasi notes that the conflict of
medical opinion concerned whether appellant’s left vocal cord paralysis was causally related to
occupational exposures or to a viral infection. If he found no causal relationship between her
condition and the claimed work-related exposures, he was to provide a well-reasoned medical
explanation as to why.
Dr. de Blasi submitted a report dated May 1, 2017 in which he noted his review of the
medical record and SOAF. He noted that appellant’s voice sounded quite good with no evidence
of shortness of breath. However, [appellant] still complained of occasional choking with eating.
Dr. de Blasi explained that the April 1, 2016 laryngeal surgery performed by Dr. Sulica to bring
the left vocal cord toward midline may improve the voice, but can make shortness of breath worse
by pushing the vocal cord toward midline. He performed a fiber optic laryngoscopy which
demonstrated a normal larynx, hypopharynx, and vocal cords, with good mobility and symmetry.
The vocal cords appeared to vibrate normally. Dr. de Blasi noted that there was no vocal cord
paralysis present. He opined that the choking sensation appellant experienced when eating could
be due to laryngopharyngeal reflux or possibly aspiration due to a change in sensation in the larynx.
Dr. de Blasi opined that there was “no proof for why idiopathic vocal paralysis occurs,” but could
be caused by a viral infection. He opined that appellant did not have vocal paralysis due to toxic
inhalants at the workplace, and that he had never read anywhere in the literature that toxic irritants
can cause vocal paralysis. He explained that they can cause irritation to the airway including
cough, dyspnea, and hoarseness, but he had never heard of vocal cord paralysis. Dr. de Blasi
therefore did not believe that there was a relationship between the condition and employmentrelated exposure. He elaborated that there was a “reasonable degree of medical certainty that there
is no relationship between the diagnostic conditions and employment factors.” Dr. de Blasi found
that appellant had no disability from work.
By notice dated February 14, 2018, OWCP notified appellant of its proposal to terminate
her wage-loss compensation and medical benefits as Dr. de Blasi’s report indicated that the
accepted vocal cord paralysis had ceased without residuals. It afforded her 30 days to submit
additional evidence or argument.
In response, counsel provided a February 19, 2018 letter contending that an enclosed
November 6, 2017 report from Dr. Meyer refuted Dr. de Blasi’s opinion. Dr. Meyer reiterated that
appellant’s assigned duties as an emergency department nurse exposed her to disinfectant and
sterilant agents known to cause vocal cord dysfunction. He cited medical literature which
proposed that vocal cord dysfunction may result from the effect of intrinsic or extrinsic irritants
on a hyperresponsive larynx, such as cleaners, dusts, machining fluids, and xerographic toner.
Dr. Meyer questioned Dr. de Blasi’s characterization of appellant’s voice as normal, as her voice
had been hoarse and husky consistent with vocal cord dysfunction at all examinations with her
otolaryngologists and himself. He submitted periodic reports holding her off from work.

4

By decision dated March 19, 2018, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective March 20, 2018 as the accepted vocal cord paralysis had ceased
without residuals. It accorded Dr. de Blasi the special weight of the medical evidence.
LEGAL PRECEDENT
Once OWCP has accepted a claim and pays compensation, it bears the burden of proof to
justify modification or termination of benefits.6 Having determined that an employee has a
disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing either that the disability has ceased or that it is no longer related
to the employment.7 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.8
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.9 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.10
Section 8123(a) of FECA provides that when there is a disagreement between the physician
making the examination for the United States and the physician of the employee, a third physician
shall be appointed to make an examination to resolve the conflict.11 When there are opposing
medical reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a), to resolve the conflict in the medical evidence.12
In situations where there are opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual
background, must be given special weight.13
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to justify termination of
appellant’s wage-loss compensation and medical benefits.

6

Y.D., Docket No. 17-0461 (issued July 11, 2017); Bernadine P. Taylor, 54 ECAB 342 (2003).

7

V.A., Docket No. 14-0722 (issued May 8, 2014).

8

J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

9

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

10

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

11

5 U.S.C. § 8123(a); Robert W. Blaine, 42 ECAB 474 (1991).

12

Delphia Y. Jackson, 55 ECAB 373 (2004).

13

Anna M. Delaney, 53 ECAB 384 (2002).

5

Dr. Meyer an attending physician Board-certified in occupational medicine, and public
health and general preventative medicine, opined that the accepted left vocal cord paralysis was
caused by occupational exposures to airborne irritants such as disinfectants and sterilants used in
hospital emergency departments. He opined in his August 2, 2016 report that appellant remained
totally disabled from work as she could not communicate vocally and experienced ongoing
shortness of breath. Dr. Pflum, a Board-certified otolaryngologist and second opinion physician,
opined that the diagnosed left vocal cord paralysis was probably due to a bacterial infection and
that there was no support in the medical literature for a causal relationship between vocal cord
paralysis and airborne irritants. He concluded that appellant had no current disability.
OWCP determined that a conflict of medical opinion arose between Dr. Meyer and
Dr. Pflum on the causal relationship of the diagnosed condition and the accepted employment
injury. It referred appellant to Dr. de Blasi, a Board-certified otolaryngologist, for an impartial
medical examination.
Where there exists a conflict in medical opinion and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.14 OWCP provided Dr. de Blasi with a SOAF stating that it accepted vocal cord paralysis.
In a report dated May 1, 2017, Dr. de Blasi opined that appellant could not have sustained vocal
cord paralysis in the performance of duty as there was no support in the medical literature that
airborne irritants caused vocal cord dysfunction.
By decision dated March 19, 2018, OWCP terminated appellant’s entitlement to wage-loss
compensation and medical benefits, effective March 20, 2018, based on Dr. de Blasi’s opinion as
the special weight of the medical evidence. The Board finds, however, that the termination was
improper.
OWCP did not indicate whether it was attempting to rescind acceptance of appellant’s
vocal cord paralysis based on Dr. de Blasi’s report. It did not notify appellant, or counsel, that it
was contemplating rescission or actually rescinding acceptance of the vocal cord paralysis in its
termination decision. OWCP must inform a claimant correctly and accurately of the grounds on
which a rejection rests so as to afford the claimant an opportunity to meet, if possible, any defect
appearing therein.15 It may not find that residuals of an employment injury have ceased by a
particular date when the evidence upon which the decision rests tends to support that, in fact, the
injury never occurred.16 Accordingly, the Board finds that OWCP did not meet its burden of proof
to terminate appellant’s wage-loss compensation and medical benefits.17

14

See R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

15

V.A., supra note 7; see John M. Pittman, 7 ECAB 514 (1955).

16

V.A., supra note 7; see T.F., Docket No. 12-0209 (issued June 8, 2012).

17

V.A., supra note 7.

6

CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective March 20, 2018.
ORDER
IT IS HEREBY ORDERED THAT the March 19, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 2, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

